Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Stephen W. Pendergrass, Appellant                     Appeal from the 115th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-14-00169-CR        v.                          F14437). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Stephen W. Pendergrass, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 3, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk